1. The News and Observer Publishing Co.; Capitol Broadcasting Company, Inc.; Thne-Wamer Entertainment-Advance Newhouse Partnership; DTH Media Corp.; and the North Carolina Press Foundation, Inc.’s Motion for Leave to File Amicus Brief
1. Special Order 10/15/2014
2. The News and Observer Publishing Co.; Capitol Broadcasting Company, Inc.; Thne-Wamer Entertainment-Advance Newhouse Partnership; DTH Media Corp.; and the North Carolina Press Foundation, Inc.’s Motion for Leave to Participate in Oral Argument
2. Special Order 10/15/2014
3. Motion of Associate Professor Ryan Thornburg for Leave to File Brief Amicus Curiae
3. Allowed 08/05/2015
Ervin, J.,
recused